Opinión disidente del Juez
Asociado Señor Torres Rigual
en la cual concurren los Jueces Asociados Señores Blanco Lugo y Rigau.
San Juan, Puerto Rico, a 2 de abril de 1969
Disiento. Hemos resuelto centenares de veces que no se debe alterar en apelación la apreciación de los hechos por el juzgador que esté basada en la prueba. Estas decisiones se convierten en vana y hueca retórica cuando dejamos sin efecto, como lo hacemos en este caso, una sentencia condenatoria fun-dada en la convicción por un jurado, sobre el cual ni siquiera se ha intentado imputar — porque no hay base para ello— pasión, prejuicio o parcialidad.
Cualquiera persona inteligente, y más aún, si tiene un buen entrenamiento legal, puede, si se propone, llegar a la conclusión que desee con un récord escrito. La interpretación *185podrá inclusive demostrar una competente capacidad de aná-lisis pero no necesariamente hacer justicia, que es, en última instancia, la misión de este Tribunal.
Sólo tenemos ante nos el récord escrito, sin ninguno de los elementos imponderables que pudieran haber influido en el ánimo del jurado. No conocemos las sutilezas que se mani-festaron en la forma de los testigos declarar, en sus ademanes o titubeos. Las múltiples incidencias de un proceso criminal no se reflejan totalmente en el récord escrito. Un juicio es un intenso drama humano, un complejo de afirmaciones y con-tradicciones de influencias recíprocas, aparentes unas y reales otras, que sólo puede comprenderse a cabalidad cuando se considera la prueba en todo su conjunto y no meramente la que aparece en el récord escrito.
Por eso, insisto que sólo debemos alterar un veredicto cuando haya ausencia absoluta de prueba, o la misma sea insignificante, o poco satisfactoria por ser intrínsecamente increíble o inherentemente improbable. Aplicada esta norma al caso de autos es inescapable la confirmación de la sentencia.
Todo lo que está envuelto en este caso es si se identificó o no al acusado. La determinación de ese hecho es de la exclu-siva incumbencia del jurado. Hubo prueba de la identificación del acusado, según se desprende del resumen de la prueba transcrito en la propia opinión del tribunal. El jurado le dio crédito. No podemos perder de vista que dos testigos del fiscal, por razones que desconocemos, variaron su testimonio. Uno de ellos fue convicto por perjurio. El tercer testigo, Agus-tín Luna Roque, declaró que vio al acusado con el revólver en la mano mientras corría para alejarse del sitio. Persistió en su testimonio a pesar del fuerte y hábil contrainterroga-torio a que le sometió la defensa. No obstante, la opinión del Tribunal concluye que surgió duda razonable sobre la identi-ficación del acusado. Si surgió o no duda razonable era una cuestión de la exclusiva incumbencia del jurado y no de este Tribunal en apelación. Pocas sentencias condenatorias preva-*186lecerían si tan ligeramente revocamos, como lo hacemos en este caso, porque hay una discrepancia sobre duda razonable entre este Tribunal en apelación y el juzgador de instancia.
Merece también un comentario los errores primero y cuarto (1) imputándole al juez de instancia que lesionó el dere-cho del acusado a un juicio imparcial y justo al hacer ciertas manifestaciones en presencia del jurado. (2) Hemos leído y releído cuidadosamente el récord. Notamos en más de una ocasión el esfuerzo legítimo del juez de esclarecer la verdad. No puede perderse de vista que dos testigos de cargo variaron sorpresivamente sus testimonios, respondiendo repetidamente con evasivas. No hay nada más lesivo al decoro y la dignidad de un tribunal que un testimonio abiertamente perjuro. Ante esa situación, era no sólo legítimo sino indispensable para una buena administración de la justicia, que el juez hiciera un esfuerzo por esclarecer los hechos. Su intervención a esos fines debe ser motivo de encomio y no de censura. El juez *187tiene la obligación en el ejercicio de su alto ministerio de dirigir los procedimientos con seguridad y firmeza preser-vando el respeto, la dignidad y el decoro en la administración de la justicia. Es sólo de esa manera que se puede inspirar confianza en la judicatura y preservar su prestigio en la comunidad.

La opinión de la mayoría no hace referencia a estos errores porque era innecesario en vista de la conclusión a que llegó.


Se refiere principalmente al siguiente incidente que aparece a la página 31 T.E.:
“Hon. Juez: — •
P. — Ese señor que usted conoce por Bullín es un ser humano, un fantasma, un negro, un blanco?
R. — El nombre.
P. — Ese que conoce por Bullín cómo era, si era un hombre blanco o un hombre de color?
R. — Según yo lo vi en la forma mía era un hombre flaco alto.
Hon. Juez:—
Adelante fiscal.
Hon. Juez:—
P. — Usted tiene más de 18 años?
R. — Dieciocho.
P. — Ya cumplidos?
R. — Sí.
Hon. Juez:—
Me alegro. Marshal tráigame el Código Penal. Adelante.
Lodo. Andréu Ribas:—
Vamos a pedir se retire el jurado.
Hon. Juez:—
Como no. Retire el jurado. (Se retira el jurado del salón.)”